FILED
                            NOT FOR PUBLICATION                             DEC 31 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30181

               Plaintiff - Appellee,             D.C. No. 1:11-cr-00119-EJL

  v.
                                                 MEMORANDUM *
JUSTINE LAWRENZ LINGATONG,
a.k.a. Justine Lawrenz San M Lingatong,
a.k.a. Turbo,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Justine Lawrenz Lingatong appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his guilty-plea conviction for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
bank fraud, in violation of 18 U.S.C. § 1344; and aggravated identity theft, in

violation of 18 U.S.C. § 1028A. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      The government contends that this appeal should be dismissed because it is

moot and because it is barred by the appeal waiver set forth in Lingatong’s plea

agreement. Because we cannot ascertain from the record whether any effective

relief can be granted, we deny the government’s request to dismiss the appeal as

moot. See Forest Guardians v. Johanns, 450 F.3d 455, 461 (9th Cir. 2006). We

also decline to dismiss the appeal on the basis of the appeal waiver and instead

affirm on the merits. See United States v. Jacobo Castillo, 496 F.3d 947, 957 (9th

Cir. 2007) (en banc).

      Lingatong contends that the district court erred in concluding that 18 U.S.C.

§ 1028A required that his federal sentence for aggravated identity theft be imposed

consecutively to, rather than concurrently with, his state prison term. We review

issues of statutory interpretation de novo. See United States v. Begay, 622 F.3d
1187, 1193 (9th Cir. 2010). Contrary to Lingatong’s contention, section 1028A

required the court to run his sentence consecutively. See 18 U.S.C. § 1028A;

United States v. Gonzalez, 520 U.S. 1, 5 (1997).

      AFFIRMED.


                                          2                                       12-30181